Exhibit 99.1 Nissan Auto Receivables 2007-B Monthly Servicer's Certificate for the month ofOctober 2007 Collection Period Oct-07 30/360 Days 28 Distribution Date 15-Nov-07 Actual/360 Days 29 Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,036,576,620.92 1,036,576,620.92 1,006,072,428.05 0.970572 Total Securities 1,036,576,620.92 1,036,576,620.92 1,006,072,428.05 0.970572 Class A-1 Notes 5.26388 % 239,000,000.00 239,000,000.00 208,495,807.13 0.872367 Class A-2 Notes 5.13000 % 248,000,000.00 248,000,000.00 248,000,000.00 1.000000 Class A-3 Notes 5.03000 % 255,000,000.00 255,000,000.00 255,000,000.00 1.000000 Class A-4 Notes 5.16000 % 247,930,000.00 247,930,000.00 247,930,000.00 1.000000 Certificates 0.00000 % 46,646,620.92 46,646,620.92 46,646,620.92 1.000000 Principal Payment Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 30,504,192.87 1,013,443.12 127.6326062 4.2403478 Class A-2 Notes 0.00 989,520.00 - 3.9900000 Class A-3 Notes 0.00 997,616.67 - 3.9122222 Class A-4 Notes 0.00 995,025.73 - 4.0133333 Certificates 0.00 0.00 - - Total Securities 30,504,192.87 3,995,605.52 I. COLLECTIONS Interest: Interest Collections 4,352,707.38 Repurchased Loan Proceeds Related to Interest 14,993.70 Total Interest Collections 4,367,701.08 Principal: Principal Collections 28,012,647.16 Repurchased Loan Proceeds Related to Principal 2,491,545.71 Total Principal Collections 30,504,192.87 Recoveries of Defaulted Receivables 0.00 Investment Earnings on Yield Supplement Account 0.00 Release from the Yield Supplement Account 1,757,438.43 Servicer Advances 0.00 Total Collections 36,629,332.38 II. COLLATERAL POOL BALANCE DATA Number Amount PoolBalance - Beginning of Period 51,942 1,036,576,620.92 Total Principal Collections 30,504,192.87 Principal Amount of Gross Losses 0.00 51,405 1,006,072,428.05 III. DISTRIBUTIONS Total Collections 36,629,332.38 Reserve Account Draw 0.00 Total Available for Distribution 36,629,332.38 Page 5 of 8 Exhibit 99.1 Nissan Auto Receivables 2007-B Monthly Servicer's Certificate for the month ofOctober 2007 1. Reimbursement of Advance 0.00 2. Servicing Fee: Servicing Fee Due 863,813.85 Servicing Fee Paid 863,813.85 Servicing Fee Shortfall 0.00 3. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Interest Distributable Amount 1,013,443.12 Class A-1 Notes Monthly Interest Paid 1,013,443.12 Change in Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Distributable Amount 989,520.00 Class A-2 Notes Monthly Interest Paid 989,520.00 Change in Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Distributable Amount 997,616.67 Class A-3 Notes Monthly Interest Paid 997,616.67 Change in Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Interest Distributable Amount 995,025.73 Class A-4 Notes Monthly Interest Paid 995,025.73 Change in Class A-4 Notes Interest Carryover Shortfall 0.00 Total Note Monthly Interest Total Note Monthly Interest Due 3,995,605.52 Total Note Monthly Interest Paid 3,995,605.52 Total Note Interest Carryover Shortfall 0.00 Change in Total Note Interest Carryover Shortfall 0.00 Total Available for Principal Distribution 31,769,913.01 4. Total Monthly Principal Paid on the Notes 30,504,192.87 Total Noteholders' Principal Carryover Shortfall 0.00 Total Noteholders' Principal Distributable Amount 30,504,192.87 Change in Total Noteholders' Principal Carryover Shortfall 0.00 Page 6 of 8 Exhibit 99.1 Nissan Auto Receivables 2007-B Monthly Servicer's Certificate for the month ofOctober 2007 5. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Change in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 1,265,720.14 Deposit from Remaining Available Collections to fund Reserve Account 0.00 Remaining Available Collections Released to Seller 1,265,720.14 IV. YIELD SUPPLEMENT ACCOUNT Beginning Yield Supplement Account Balance 37,374,027.20 Release to Collection Account 1,757,438.43 Ending Yield Supplement Account Balance 35,616,588.77 V. RESERVE ACCOUNT Initial Reserve Account Amount 5,182,883.10 Required Reserve Account Amount 5,182,883.10 Beginning Reserve Account Balance 5,182,883.10 Ending Reserve Account Balance 5,182,883.10 Required Reserve Account Amount for Next Period 5,182,883.10 VI. POOL STATISTICS Weighted Average Coupon 4.83 % Weighted Average Remaining Maturity 50.86 Principal Recoveries of Defaulted Receivables 0.00 Principal on Defaulted Receivables 0.00 Pool Balance at Beginning of Collection Period 1,036,576,620.92 Net Loss Ratio 0.00 % Net Loss Ratio for Second Preceding Collection Period 0.00 % Net Loss Ratio for Preceding Collection Period 0.00 % Net Loss Ratio for Current Collection Period 0.00 % Average Net Loss Ratio 0.00 % Cumulative Net Losses for all Periods 0.00 Delinquent Receivables: Amount Number 31-60 Days Delinquent 0.00 0 61-90 Days Delinquent 0.00 0 91-120 Days Delinquent 0.00 0 Total Delinquent Receivables: 0.00 0 61+ Days Delinquencies as Percentage of Receivables 0.00 % 0.00 % Delinquency Ratio for Second Preceding Collection Period 0.00 % Delinquency Ratio for Preceding Collection Period 0.00 % Delinquency Ratio for Current Collection Period 0.00 % Average Delinquency Ratio 0.00 % Page 7 of 8 Exhibit 99.1 Nissan Auto Receivables 2007-B Monthly Servicer's Certificate for the month ofOctober 2007 VII. STATEMENTS TO NOTEHOLDERS 1. The amount of the currency Swap Payments and the currency Swap Termination Payments, if any, due to the currency Swap Counterparty under the currency Swap Agreement. N/A 2. Has there been a material change in practices with respect to charge- offs, collection and management of delinquent Receivables, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 3. Have there been any material modifications, extensions or waivers to Receivables terms, fees, penalties or payments during the Collection Period? No 4. Have there been any material breaches of representations, warranties or covenants contained in the Receivables? No 5. Has there been an issuance of notes or other securities backed by the Receivables? No 6. Has there been a material change in the underwriting, origination or acquisition of Receivables? No Page 8 of 8
